Mr. PRESIDING JUSTICE STOUDER delivered the opinion of the court: The petitioners, Paul and Mildred Starcevich, Paul’s IGA Foodliner, Inc., Four Nine Four Corporation, and Eleanor Deeper, were individually fined by the Pollution Control Board. They were found guilty of causing or allowing the construction and operation of a sewer requiring a permit without obtaining such permit in violation of Rules 951(a) and 952(a) of the Pollution Control Board Rules and Regulations, chapter 3: Water Pollution, and section 12(b) of the Illinois Environmental Protection Act (Ill. Rev. Stat. 1975, ch. 111M, par. 1012(b)). The petitioners appeal from the Board’s order finding a violation. In 1973, Paul’s IGA Foodliner, Inc., a retail grocery store located in Farmington, Illinois, constructed an eight-inch sewer line connecting the store to the city of Farmington’s sewer system. The connection was made at a manhole (the “Vernon Street manhole”) located at the end of the Farmington sewer line. At the time this sewer was constructed, no permit was required from the Environmental Protection Agency (hereafter referred to as the EPA) under Rule 951(b)(2) of the Pollution Control Board. Rule 951(b)(2) exempts from the construction permit requirement any sewer which serves a single building and discharges less than an average of 1500 gallons of domestic sewage per day. On June 6,1975, Paul’s IGA Foodliner sold some property located to the west of the store to Jerry Freirich, a representative of the Kansas City real estate development firm of Block & Company. In the spring of 1976, the petitioner Four Nine Four Corporation’s Ben Franklin Store was constructed on the land that was the subject matter of the Paul’s IGA Foodliner/Freirich contract. On April 5, Lyle Ray, an EPA inspector, had a telephone conversation with Freirich and informed him that a construction permit would need to be issued from the EPA if a sewer line was to be built connecting the Ben Franklin Store to the eight-inch line coming from Paul’s IGA Foodliner. This telephone call was followed up by a letter (dated May 27,1976) to Freirich from the EPA in which he was told that “if any additional buildings are to be attached to the service line which serves the IGA building, a sewer extension permit will need to be issued by this Agency.” A sewer extension was constructed without a permit from the Ben Franklin Store to Paul’s IGA line, for which Paul’s IGA was paid *1,000. Neither Starcevich, Freirich, Paul’s IGA Foodliner, Inc., nor Four Nine Four ever applied for the necessary construction permits or a variance from the permit requirement. Pierson-Pyle Contractors, the firm building the Ben Franklin Store, applied to the EPA for a permit on May 24,1977, but was denied a permit by letter on June 10. Petitioner Eleanor Leeper owned a parcel of land west of the Ben Franklin Store. On September 9,1976, she began construction of the Shad Hill Complex, a marketplace for arts, crafts, and antiques. In response to her inquiry concerning the necessity of a sewer construction permit for her proposed building, the EPA informed her by letter dated May 28, 1976, that she could not tap onto the Paul’s IGA line. The letter stated that no tap could be made because, as the IGA line was installed without a permit, “it can only be presumed that one was not required, which means the sewer is designed and intended to serve only one building, e # Although she was informed that no permit would be required to connect to a public sewer if her sewer was to serve only her facility and handle less than 1500 gallons of sewage a day, no permit would be issued to her if one was necessary because of the Farmington system’s “inadequate treatment capability.” However, she was advised that she could seek a variance if in fact she did need a permit. After investigating several possible ways in which she could dispose of the Shad Hill sewage and meeting with no success, keeper eventually made a sewer connection with Paul’s IGA sewer line, and paid Paul Starcevich *1,000 for permission to make the connection. Mrs. keeper testified at the Pollution Control Board’s hearing that she told her engineers to prepare a variance request for her, but she did not know if a petition for a variance was ever filed, kike the other co-petitioners, Mrs. keeper never sought a permit. After a consolidated hearing on each claim of violation before the Pollution Control Board an order was entered finding each of the petitioners guilty of violating Board Rules 951(a), 952(a), and section 12(b) of the Environmental Protection Act (Ill. Rev. Stat. 1975, ch. IIIJ2, par. 1012(b)) in that they caused or allowed the construction or operation of a sewer without first obtaining the requisite construction permit. On appeal from this order the principal issue raised is whether they are guilty of violating the rules and regulations as promulgated by the Pollution Control Board. Since it is conceded that no permits or variances were issued the question remains as to whether a permit was required; in particular, whether the exemption described in the rule is applicable to the circumstances of these petitioners. That part of the rule describing the exemption is Rule 951(b)(2) of the Pollution Control Board and it provides: “(b) Construction Permits shall not be required for the following: # # O (2) Any * 0 s , sewer, 6 * 0 designed and intended to serve a single building and eventually discharge less than an average of 1500 gallons per day of domestic sewage.” According to the Board, the Ben Franklin Store and the Shad Hill Complex would be within the scope of Rule 951(b)(2) if each had constructed a separate sewer line to the “Vernon Street manhole.” Hence, lack of compliance is not predicated upon the petitioners’ failure to comply with the single-building requirement, since according to the Board, the exemption under Rule 951(b)(2) would have been applicable had petitioners changed the method by which their sewage was discharged. Rather, lack of compliance arises from the manner attachment was made to each of the petitioners’ single buildings, a condition not specified in the rule creating the exemption. The departure from the conditions creating the exemption in the rule is evidenced by the only finding in the Board’s order relating to the violation, as may be seen by the following portion of the Board’s order. “The contention by the Respondents that the additional connections fall under the Rule 951(b)(2) exemption is wholly unfounded. Once those connections were made, the eight-inch line became a sewer extension rather than a service connection and the exemption no longer applied.” Lyle Ray, a witness for the agency, defined a sewer connection as a hookup between a privately owned sewer pipe and a municipally owned sewer and defined a sewer extension as hooking together one private sewer pipe with another sewer pipe. The difficulty is that the rules and regulations do not support Ray’s testimony or the Board’s position.  The terms “sewer extension” and “service connection” are not defined anywhere in the rules and regulations, nor is mention made of public versus private sewers. The terms of the exemption provided by Rule 951(b) (2) do not suggest how or in what manner the sewer of a single building is to be attached. Indeed, the rule does not indicate where the sewer of a single building is to be attached or whether the attachment should be to “public sewers” or to “private sewers.” The rule simply provides an exemption from permit requirements for single buildings with 1500 gallons or less of domestic discharge. Since Rule 951(b)(2) contains none of these limitations or restrictions on the exemption granted to single buildings, as it would have to have in order to support the Board’s position, we can only conclude the petitioners fall within the purview of the exemption. We do not question the Board’s authority to adopt rules and regulations along the lines suggested by its order or the testimony of Lyle Ray, but having failed to do so, it can not now say that petitioners do not come within the limits of the exemption for reasons that were unspecified in the rule at the time of the alleged violation. The argument of the Board that exempting these users would be contrary to the spirit and purpose of the regulations is without force. The circumstances of these petitioners are within the spirit and intent of the exemption, and while the Pollution Control Board may believe there should be no additional discharge of sewage into the system without approval, this view is contrary to the intent and language of the exemption. Where the discharge is small, as in the instant case, the exemption supports the conclusion that monitoring is unnecessary and of little benefit to the system as a whole. Applying the exemption to the petitioners in this case does not permit discharge in excess of that permitted by the exemption, since it is conceded not only that the discharge from each of the buildings is less than the 1500 gallons but also that the total discharge from all of the buildings is less than the amount permitted. If, as we believe, the petitioners were exempt from the requirement of securing operational or construction permits, then it follows the Board erred in finding petitioners in violation of the rules. For the foregoing reasons the order of the Pollution Control Board is vacated. Order vacated. ALLOY, J., concurs.